UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 William Torres,                                                              4/6/2020

                                Plaintiff,
                                                               1:19-cv-06166 (LGS) (SDA)
                    -against-
                                                               ORDER
 Andrew Saul, Commissioner of Social
 Security,

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

        The Court is in receipt of Plaintiff’s motion for attorney’s fees pursuant to Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412. (ECF No. 17.) The Commissioner shall respond by April 30,

2020.

SO ORDERED.

DATED:         New York, New York
               April 6, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
